DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas E. Brown on 04/22/2022.
The application has been amended as follows: 
13. (currently amended) The information processing device according to Claim [[12]] 10, wherein the evaluation value calculation unit is configured to calculate each of a plurality of evaluation values for the plurality of estimation values on the basis of a plurality of values which can be taken by an unknown state quantity which is a state quantity having an unknown value, the probability specification unit is configured to specify the plurality of probabilities respectively corresponding to the plurality of evaluation values for the plurality of estimation values on the basis of a conditional probability distribution of the values of the evaluation items with a value of the unknown state quantity as a precondition, and 3Application No.: 16/496,683Docket No.: P190998US00 the management value specification unit is configured to specify a value to be used for management of the target device on the basis of a sum of probabilities corresponding to the plurality of evaluation values for the plurality of estimation values.  
14. (currently amended) The information processing device according to Claim [[12]] 10, wherein the evaluation value calculation unit is configured to calculate a plurality of evaluation values related to the evaluation items of a plurality of types on the basis of the plurality of estimation values, and the management value specification unit is configured to specify a value to be used for management of the target device on the basis of probabilities corresponding to the evaluation items of a plurality of types for each of values of the plurality of target state quantities.

Allowable Subject Matter
Claims 10,11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to the independent claims by presenting the target device is a gas turbine, and the management unit manages the gas turbine by at least one action selected from the group consisting of changing a gas turbine output instruction value, changing the setting of an opening of an IGV, and changing a fuel flow rate, on the basis of the measurement values and the management value has convinced the 35 U.S.C 101  step 2A, prong two to evaluate whether the claim recites meaningful additional elements that integrate the exception into a practical application. And, therefore the independent claims are patent eligible.
Regarding the currently amended independent claims 10 none of the prior art alone or in combination neither disclose or render obvious method and/or device comprising the limitation of an evaluation value calculation unit which is configured to calculate each of a plurality of evaluation values which are values of evaluation items of management of the target device on the basis of the plurality of estimation values, 
a probability specification unit which is configured to specify each of a plurality of probabilities corresponding to the plurality of evaluation values on the basis of a probability distribution of values of the evaluation items in combination with the remaining claim limitations.
Regarding the currently amended independent claims 18 none of the prior art alone or in combination neither disclose or render obvious method and/or device comprising the limitation 
calculating, by the computer, each of a plurality of evaluation values which are values of evaluation items of management of the target device on the basis of the plurality of estimation values; 
specifying, by the computer, each of a plurality of probabilities corresponding to the plurality of evaluation values on the basis of a probability distribution of values of the evaluation items in combination with the remaining claim limitations.
Regarding the currently amended independent claims 20 none of the prior art alone or in combination neither disclose or render obvious method and/or device comprising the limitation calculate each of a plurality of evaluation values which are values of evaluation items of management of the target device on the basis of the plurality of estimation values; 
specify each of a plurality of probabilities corresponding to the plurality of evaluation values on the basis of a probability distribution of values of the evaluation items in combination with the remaining claim limitations.
Therefore, the currently amended independent claims 10, 18 and 20 are allowable. The claims that depend on these independent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.T./Examiner, Art Unit 2863                                                                                                                                                                                                        




/NATALIE HULS/Primary Examiner, Art Unit 2863